Citation Nr: 1504901	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for nosebleeds.

3.  Entitlement to service connection for hypertension.

4. Entitlement to service connection for testicle pain.

5.  Entitlement to service connection for an ulcer.

6.  Entitlement to service connection for a gallbladder disability.

7.  Entitlement to service connection for a lung disability.

8.  Entitlement to service connection for diverticulosis claimed as stomach pain.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

10.  Entitlement to service connection for irritable bowel syndrome (IBS) claimed as lower abdominal pain.

11.  Entitlement to service connection for Crohn's disease.

12.  Entitlement to service connection for kidney stones.

13.  Entitlement to service connection for a psychiatric disability, including depression, a bipolar disorder, and posttraumatic stress disorder (PTSD).

14.  Entitlement to an initial compensable rating for migraine headaches.

15.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from May 1984 to May 1987 and served in the Marine Corps Reserves until May 1990.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2014, the Veteran testified during a hearing conducted via video conference with the undersigned.  A transcript of the hearing is of record.

The August 2009 rating decision, in pertinent part, denied service connection for PTSD, a bipolar disorder, and depression.  In the interest of judicial economy, the Board has recharacterized the issues on appeal.  See e. g. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

Entitlement to TDIU is an element of all claims for initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of employability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of headache disability and is presumed to be seeking the maximum rating for his headache disability.  AB v. Brown, 6 Vet. App. 35 (1993). As discussed below, VA has received evidence of unemployability during the pendency of his appeal.  As such, entitlement to a TDIU is also on appeal as part of the increased rating claim.

The issues of entitlement to service connection for PTSD, a bipolar disorder, lung and gallbladder disabilities, stomach pain, GERD, Crohn's disease, kidney stones, and ulcers, a higher rating for migraines on an extraschedular basis; and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On the record at his June 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeal with regard to his claims for service connection for a back disability, nosebleeds, hypertension, and testicle pain.

2.  A psychiatric disorder, diagnosed as a major depressive disorder, is related to the Veteran's active military service.

3.  IBS is proximately due to the service-connected major depressive disorder.

4.  Since the effective date of service connection, the Veteran has had headaches manifested by attacks that were very frequently prostrating and caused severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to the claims for service connection for a back disability, nosebleeds, hypertension, and testicle pain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a psychiatric disability, diagnosed as major depressive disorder, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for IBS are met.  38 U.S.C.A. § 1131, 5107; 38 C.F.R. § 3.310 (2014).

4.  The criteria for an initial 50 percent rating for migraine headaches have been met since the initial grant of service connection on April 6, 2009.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal as to his claims for service connection for a back disability, nosebleeds, hypertension, and testicle pain and, hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of the claims for service connection for a back disability, nosebleeds, hypertension, and testicle pain, and they are dismissed.

II. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

This decision grants entitlement to service connection for a psychiatric disability and IBS.  Therefore, no further notice or assistance is required to aid the Veteran in substantiating his claims.

The Veteran's initial rating appeal arises from the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

VA also has a duty under the VCAA to assist the Veteran in the development of his appeal.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The claims file contains the Veteran's service treatment records, as well as post-service VA and non-VA medical records, and reports of VA examinations.  Moreover, his statements in support of the claim are of record, including testimony provided during the June 2014 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  A review of the Veteran's electronic file does not reveal any additional treatment records not considered by the AOJ in the increased rating claim on appeal.

In July 2009 and January 2010, VA provided the Veteran with medical examinations.  These examinations contain all information needed to rate the disability on appeal.  Therefore, the examinations are adequate for VA purposes.  38 C.F.R. § 3.326 (2014).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that service-connected disability had worsened in severity would be helpful in establishing the increased rating claim.    

More recently the court has held that the duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a "Board member" to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc), vacated on other grounds (Jan. 12, 2015).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III. Factual Background and Analysis

A. Service Connection

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The court has also held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

1. Psychiatric Disorder

Contentions

The Veteran contends that he has a psychiatric disorder, claimed as depression, due to exposure to toxic water at Camp Lejeune, while in active service.  See Board hearing transcript at page 32.  

The Veteran believed his exposure to toxic water "enhanced" his psychiatric problems.  Id. at 10.  

Analysis

The Veteran served on active duty from May 1984 to May 1987.  His service records confirm that he was stationed at Camp Lejeune from December 1985 to May 1987.  

There is a current clinical diagnosis of a major depressive disorder.  See e.g., VA medical records dated from September 2006 to June 2012 and April 2011 VA examination report.  

In April 2011, a VA psychologist reported that the Veteran had a history of major depressive episodes, depending on the circumstances at the time.  In a May 2012 addendum, the examiner described major depressive episodes prior to, while in, and since the Veteran's release from active service.  

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disability and the in-service disease or injury including exposure to contaminated water. 

Historically, United States Marine Corps Base Camp Lejeune, North Carolina, was established in 1941.  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  

Department of the Navy estimates indicate that as many as 630,000 active duty personnel may have been exposed.  The contaminated wells supplying the water systems were identified and shut down by February 1985.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987, as the Navy apparently felt that including individuals serving until 1987 would cover potential exposure from any residual contaminants present in the water beyond the well closings in 1985.

The National Academy of Sciences ' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, to include neurobehavioral effects.

NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence."  More specifically, the NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so."  While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.  The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans."

The Board notes that the list of disease conditions identified in the aforementioned NRC report is not exclusive.

The April 2011 VA examiner noted a history of major depressive episodes.  In the May 2012 addendum, the psychologist opined that the Veteran's current major depressive episode was related to his symptoms of Crohn's disease, and was not caused or aggravated by active service.

In an October 23, 2013 statement, J.L., Psy.D., a clinical psychologist, reported that he provided the Veteran with regular psychotherapy sessions between March 2010 and October 2013, when the Veteran was diagnosed with major depression.  (Records show, and the Veteran testified, that Dr. J.L. provided him with individual VA outpatient psychotherapy.  See Board hearing transcript at page 27.)  The psychologist observed that the Veteran gave a history of three psychiatric hospitalizations for depression, with at least one involving suicidal ideation, and had been continuously treated for depression since 2000.  

Dr. J.L. noted the Veteran's significant psychosocial stressors over the years, including divorce and a disabling motorcycle accident, that likely contributed to his more depressive episodes.  According to the psychologist, "[a]s the Camp Lejeune water contamination has been linked with neurobiological effects including depression it appears...as a likely contributing factor in [the Veteran's] chronic depression."

A September 2013 Report of Contact indicates that the Veteran advised the AOJ that he wished to file a claim for neurobehavioral effects resulting in depression due to his exposure to contaminated water at Camp Lejeune.  He explained that he was called by Dr. D.D. at the Nashville VA medical center (VAMC) who advised him to file a claim for depression, as it was one of the fifteen approved conditions related to Camp Lejeune claims.

A December 4, 2013 letter from G.D.D., M.D., VA Agent Orange/Persian Gulf Registry Physician, acknowledges the Veteran's recent participation in VA's Contamination Water exam.  The Veteran was informed that the results of his examination indicated that he had a history of a condition - depression - that was "attributable with [his] exposure to Contamtinated Water."  He was advised that depression "is one of the diseases that VA currently list as related to Contaminated Water." 

In a September 2014 report, R.E.L., M.D., described his review of the Veteran's medical records and noted that the water at Camp Lejeune was found to have contained four toxins.  Dr. R.E.L. found evidence in the record of ongoing dysfunction related to major depression for more than two decades after the Veteran's exposure to the water.  

Here, the evidence is in equipoise as to whether the Veteran's depression is the result of an injury in active service.

There is no question that the Veteran was exposed to contaminated water while at Camp Lejeune.  In October 2013, Dr. J.L. found the Veteran's exposure to contaminated water at Camp Lejeune to be a likely contributing factor to the Veteran's chronic depression and the December 2013 letter from VA indicates that his diagnosed depression was a condition attributable to exposure to contaminated water.  However, in May 2012, the VA examiner associated the Veteran's major depressive episode with non-service-connected Crohn's disease.

The VA examiner attributed the Veteran's major depressive episode to Crohn's disease but did not expressly discount the effect of his exposure to contaminated water, leaving open the possibility that such could exist.  This record is in at least equipoise as to whether the current psychiatric disability is related to the active service.  Considering the benefit of the doubt standard, see e.g., Wise, supra, the Board finds that the proper resolution is to grant the appeal.  The elements of service connection are all demonstrated and service connection for a psychiatric disability, diagnosed as a major depressive disorder, is granted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303.  

2. IBS

Contentions

The Veteran asserts that he has IBS due to military service, including his exposure to contaminated water at Camp Lejeune.

Analysis

Post service VA and non-VA medical records describe the Veteran's treatment for multiple gastrointestinal complaints, including IBS.  An April 2011 VA examination report notes that he had Crohn's disease/IBS, and a July 6, 2011 VA endoscopy report indicates no finding of Crohn's disease and that the Veteran had IBS and other similar issues.

In May 2011, a VA examiner opined that the Veteran's ulcers, gallbladder problem, Crohn's disease, IBS, GERD, and kidney stones, were not caused by or a result of exposure to contaminated drinking water at Camp Lejeune.  

In the May 2012 addendum, the VA psychologist opined that the Veteran's current major depressive episode was related to his symptoms of Crohn's disease, but did not comment on whether IBS was caused by psychiatric disability.

However, in his September 2014 statement, Dr. R.E.L. opined that the Veteran had IBS that was a condition "directly" related to major depression.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a).

The evidence shows that current IBS has been demonstrated.  The May 2011 VA examiner concluded that IBS was not directly incurred in service as due exposure to contaminated drinking water at Camp Lejeune and, in May 2012, the VA psychologist opined that the Veteran's current major depressive episode was related to his symptoms of Crohn's disease,

However, Dr. R.E.L. stated that the Veteran had IBS directly related to major depression.   Given the Board's action, herein, granting service connection for a major depressive disorder, the case turns on whether IBS is proximately caused by or is due to service-connected major depressive disorder.  At this point the evidence is in at least equipoise on the question of the link between current IBS and a major depressive disorder.  Accordingly, the claim is allowed.


B. Initial Rating

In his written statements and oral testimony, the Veteran contends that an initial compensable rating is warranted for his service-connected migraine headaches.  In an April 15, 2009 statement, he reported having prostrating headaches that occurred on average two to three times a month.  In June 2014, the Veteran testified to experiencing severe headaches approximately six times a month that required that he immediately lay down or he vomited.  See Board hearing transcript at page 3.  

Thus, the Veteran maintains that a compensable rating should be assigned for his headache disability.



Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's statements describing the symptoms of his service-connected migraine headaches are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

Rating Criteria

Migraines are rated in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 10 percent (compensable) rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months.  Id.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  Id.  A 50 percent rating is warranted for very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability.  Id.

The rating criteria do not define "prostrating," nor has the court.  By way of reference, the Board notes that, according to Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003), "prostration" is defined as "extreme exhaustion or powerlessness".

Facts and Analysis

The medical and other evidence of record shows that the Veteran has consistently complained of headaches throughout the entire period on appeal.  In his April 15, 2009 statement, the Veteran reported having two to three migraines a month.

The July 2009 VA examiner noted the Veteran's report of having five to six headaches a month for which he took Excedrin without relief.  Seventy-five percent of the headaches were prostrating.  The headaches caused an aura, and he had nausea and vomiting.  Motor and sensory examination findings were essentially normal.  The examiner observed that the Veteran was not employed.  The examiner commented that the headaches had a severe effect on the Veteran's usual daily activities and that, during an attack, the Veteran was unable to do anything.

An October 2009 VA outpatient record indicates that the Veteran had migraines three times a month and that he used amitriptyline with good control.

The January 2010 VA examiner noted the Veteran's report of experiencing headaches nine to ten times a month and that he rarely took any medications with them.  He was told not to take Excedrin any more due to Crohn's disease.  All of his headaches were prostrating, and accompanied by an aura, with nausea and vomiting.  During the past twelve months, the Veteran had prostrating headaches two to three times a week that lasted one to two days.  The Veteran reported that he was not employed.  Motor and sensory examinations were essentially normal.  The examiner observed that the Veteran's headaches had a severe effect on his usual daily activities and activities of daily life and that, during an attack, the Veteran was unable to do anything.

During his June 2014 Board hearing, the Veteran maintained that he had severe headaches that interfered with his ability to work.  His headaches occurred approximately six times a month and affected his ability to work.  See Board hearing transcript at pages 3-4.  

In September 2014, Dr. R.E.L. concluded that the Veteran suffered frequent and significant migraine headaches that were responsible "for significant chronic reduction in function."

The Veteran is competent to report migraine and headache symptoms, and their frequency and severity.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements are seemingly credible and are not contradicted.  See Barr v. Nicholson, 21 Vet. App. 303, 307 -08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Veteran's statements and the medical examination reports indicate that he has generally been experiencing prostrating attacks much more frequently than once a month.  These attacks have not all been described in great detail, but they appear to cause severe economic inadaptability, given the severe limitations on daily activities noted by the July 2009 and January 2010 VA examiners and Dr. R.E.L. in his September 2014 opinion.  Thus, a 50 percent schedular rating is warranted effective from the date of service connection.

A higher rating is not provided under Diagnostic Code 8100 and other rating codes are not applicable.  Accordingly, the maximum schedular rating of 50 percent is granted effective from the date of service connection.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The Board is deferring consideration of this question pending development with regard to the TDIU issue.

In sum, an initial 50 percent evaluation is warranted for the Veteran's headaches since the grant of service connection.  The benefit of the doubt has been resolved in his favor to this extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski.

Finally, in view of the holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected migraine headache disability, as the court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time since the Veteran filed his original claim for service connection has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

The appeal as to the claim for service connection for a back disability is dismissed.

The appeal as to the claim for service connection for nosebleeds is dismissed.

The appeal as to the claim for service connection for hypertension is dismissed.

The appeal as to the claim for service connection for testicle pain is dismissed.

Service connection for a psychiatric disability is granted

Service connection for IBS is granted.

An initial 50 percent rating for migraine headaches is granted from April 6, 2009.


REMAND

Lung Disability (adhesions of the pleura claimed as a lung scar)

During his June 2014 Board hearing, the Veteran stated that he was very sick while stationed in Adak, Alaska, and it was thought he had pneumonia.  See Board hearing transcript at page 13.  The Veteran was told he had pneumonia while at the hospital for treatment of nosebleeds while in Adak.  Id. at 30.  He was not medically treated or hospitalized for pneumonia, and was advised to lie down as personnel were on alert and all hands on deck were needed.  Id.at 13 and 29.  

Service treatment records do not discuss treatment for a lung disability.  Post service medical evidence reflects that the Veteran had an adhesion of the pleura described as a minimal nodular thickening of the left pleura of uncertain etiology that was thought benign.  See August 7, September 4, and October 20, 2008 private medical records.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83. 

The record contains competent evidence of a current adhesion of the pleura, of an uncertain etiology.  The Veteran's reports suggest that the pleural adhesion may be related to service.  An examination is needed to determine whether the current disease is related to a disease or injury in service.

Ulcer, Gallbladder, Diverticulosis (claimed as stomach pain), GERD, Crohn's Disease, and Kidney Stones

In May 2011, a VA examiner opined that the Veteran's ulcers, gallbladder problem, Crohn's disease, GERD, and kidney stones, were not caused by or a result of exposure to contaminated drinking water at Camp Lejeune.  

In his September 2014 statement, Dr. R.E.L. reviewed the objective evidence of Crohn's disease that he said was "mostly modest" over time with clinical symptoms more prominent than objective data.  The Veteran's gastrointestinal symptoms were complicated by a history of increased alcohol use associated with major depression, according to Dr. R.E.L.  

Medical records show Crohn's disease (see November 29, 2006 statement from N.H.M., M.D., a gastroenterologist, July 21, 2008 private medical record, noting a history of Crohn's disease since 1991, and April 2011 VA examination report, noting Crohn's disease/IBS, but the July 6, 2011 VA endoscopy report indicates no finding of Crohn's disease and that the Veteran had IBS and other similar issues); sigmoid colon diverticulosis (see August 8, 2003 and September 25, 2008 private medical records); and recurrent symptomatic kidney stones treated with lithotripsy (see September 1998 and December 2010 private hospital records, and May 2012 VA examination report).

The records also show symptomatic gall bladder dysfunction, status post cholecystectomy (see October 22, 2008 private hospital record and April 2011 VA examination report), ulcers/GERD (see August 8, 2003 private medical record noting nausea, vomiting, and hematemesis possibly secondary to NSAID-induced gastric or duodenal ulcer, gastritis, or duodentitis, August 10, 2003 and January 22, 2009 private medical records, noting aphthous ulcers and GERD, respectively, September 5, 2005 VA medical record, noting a history of gastric ulcers, July 23, 2008 private medical record, noting a past medical history of peptic ulcer disease, and April 2011 VA examination report),

Dr. R.E.L. opined that the Veteran had IBS directly related to depression, and that several impairments, including migraine, depression, IBS and Crohn's disease acted in combination to exacerbate some or all of the other noted impairments, that include exacerbation of the dysfunction caused by the Veteran's service-connected migraine headache disorder.

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a). 

A VA examination is warranted to determine if the Veteran has a gastrointestinal disability, other than IBS, related to service-connected migraine headaches or depression.  See McLendon, supra.


PTSD and Bipolar Disorder

The Veteran contends that he has a psychiatric disorder, variously claimed as PTSD and a bipolar disorder, due to personal assaults at Adak, Alaska, while in active service.  See Board hearing transcript at page 32.  

The Veteran asserts that his PTSD is due to an assault (or assaults) that occurred between October 1984 and November 1985, when he was physically attacked by fellow soldiers.  See March 12, 2010 written statement.  He testified that he provided security for nuclear weapons and was punished by rifle beatings if his job was improperly performed.  See Board hearing transcript at pages 8-9.  The Veteran was not treated in service for the beatings but blood was seen on his linens and he was sent to the hospital at the Naval Air Station at Adak.  Id. at 9.  He tried to stab himself at the Marine Barracks at Adak and was sent home for recruiting duty but not sent for treatment.  Id. at 9.  

A nurse practitioner told the Veteran he had PTSD.  Id. at 8 and April 15, 2009 statement.

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), that simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  But see 79 Fed.Reg. 45093-45103 (August 4, 2014) (updating nomenclature used to refer to certain mental disabilities in accordance with DSM-V for claims that are received by VA or that are pending before the AOJ on or after August 4, 2014).  

An April 2009 VA outpatient record, prepared by a nurse practitioner, indicates that the Veteran's screen for PTSD was positive.  But, when seen in the VA outpatient clinic on April 28, 2009 by his treating psychiatrist, a major depressive disorder was the Veteran's only diagnosed psychiatric disorder.  See McLain v. Nicholson, supra.

An October 20, 2009 VA outpatient record indicates that the Veteran used mirtazapine for depression.  Records dated in February and March 2010, from N.P., M.D., a rheumatologist, list mirtazapine among the Veteran's current medications.  The assessment included a bipolar disorder for which mirtazapine was prescribed.  Id.

Where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  

The Veteran should be afforded a VA psychiatric examination to determine if he has had PTSD or a bipolar disorder during the appeal period that had its onset in military service.

TDIU

TDIU is an element of all claims for an increased rating where the Roberson elements are present.  Rice v. Shinseki, 22 Vet. App. at 447.  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014). During his June 2014 Board hearing, the Veteran stated that his headache disability affected his ability to work.  See Board hearing transcript at page 18.  He believed his headaches prevented him from maintaining full time competitive work because of their frequency and unpredictability.  Id.  Although, he testified that, in 2006 when he stopped working, his headaches were bad but his Crohn's disease and kidney stone problems overshadowed everything.  Id. at 33-33.  Nevertheless, TDIU is an element of the claim for an increased rating for the service-connected headache disability under Rice.

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Extraschedular

The Court has held that it is improper to decide extraschedular rating questions while substantial development is pending with regard to a TDIU.  Brambly v. Principi, 17 Vet App 20 (2003).  The Board is therefore, deferring consideration of whether the migraine disability should be referred for extraschedular consideration under 38 C.F.R. § 3.321(b).

Records

The Veteran's hearing testimony suggested that there may be outstanding VA treatment records.  Recent medical records regarding the Veteran's treatment at the VAMC in Nashville and the VA Bowling Green Community Based Clinic (CBC), dated since June 2012, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Nashville and Bowling Green CBC, since June 2012, for the conditions at issue in this appeal.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After obtaining all available records, ask a VA physician, preferably a pulmonologist, to review the claims folder and provide an opinion as to whether there is a link between the Veteran's adhesion to the pleura and active service.  A clinical examination should be scheduled if deemed necessary by the physician-examiner.

Assuming that the Veteran had some in-service toxic water exposure, the physician should offer an opinion as whether it is at least as likely as not (i.e., at least a 50-50-probability) that a pleural adhesion was caused or aggravated by active service, including pneumonia, or in-service exposure to contaminated water. 

The physician should provide reasons for all opinions.  If the physician is unable to give an opinion with respect to the questions presented, an explanation as to why should be provided.

3. Schedule the Veteran for a VA examination by a gastroenterologist to determine whether the Veteran has ulcers, gallbladder disability, diverticulosis (stomach pain), GERD, Crohn's disease, kidney stones, or another gastrointestinal disorder other than IBS, related to service.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this case.  After completion of the examination and review of the record, the examiner should answer the following questions.

Has the Veteran had ulcers, gallbladder disability, diverticulosis (stomach pain), GERD, Crohn's disease, kidney stones, or another gastrointestinal disorder (other than IBS), at any time since 2009? 

If so, is it as likely as not that the Veteran's ulcers, gallbladder disability, diverticulosis (stomach pain), GERD, Crohn's disease, kidney stones, or other gastrointestinal disorder (other than IBS), is the result of a disease or injury in active service, or had its onset in such service, other than exposure to contaminated water? 

For any gastrointestinal disorder, including ulcers, gallbladder disability, diverticulosis (stomach pain), GERD, Crohn's disease, or kidney stones (other than IBS), the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it is proximately due to or the result of service-connected migraine headaches and depression.

If not, is it at least as likely as not aggravated by service-connected migraine headaches and depression?  If aggravated, what permanent, measurable increase in current gastrointestinal pathology is attributable to the service-connected migraine headache and depression disorders?

The examiner must provide reasons for each opinion.  In rendering an opinion, the examiner is particularly requested to address the opinions offered by the VA examiner in May 2011 and Dr. R.E.L. in September 2014.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for gastrointestinal problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. Schedule the Veteran for a VA psychiatric examination to determine whether he has PTSD or a bipolar disorder related to service.  All indicated tests and studies should be conducted.  The claims file should be provided to the examiner for use in the study of this case.  After completion of the examination and review of the record, the examiner should answer the following questions.

Has the Veteran had PTSD or a bipolar disorder at any time since 2009?

If so, is it at least as likely as not that the Veteran's PTSD or bipolar disorder is the result of a disease or injury in active service, or had its onset in such service?

The examiner must provide reasons for each opinion.  In rendering an opinion, the examiner is particularly requested to comment on whether the Veteran had PTSD or a bipolar disorder during the appeal period that is currently in remission.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment PTSD or bipolar disorder problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. Ask a VA physician to review the claims folder and provide an opinion as to whether the Veteran is unable to work due to service-connected migraine headaches and depression.  A clinical evaluation should be scheduled if deemed warranted by the physician-examiner.  The examiner should address the following.

The examiner should provide a full description of the effects the headache and depression disabilities had on the Veteran's ordinary activities over the course of the appeal period. The examiner should also fully describe the impact the disabilities have had on the Veteran's economic adaptability over the course of the appeal period.

The examiner address whether the service-connected disabilities in combination would prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The opinion provider should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6. If, after completion of the above, the Veteran's percentage rating(s) do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of Compensation & Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

7. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


